DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al. Publication No. US 2008/0019068.
	Regarding claim 1, Reynolds discloses a power adapter comprising: 
a housing [Fig. 31, housing of the power distribution unit 230] having a first end [Fig. 31, left side wall of 230], a second end [Fig. 31, right side wall of 230], and a body portion extending between the first end and the second end and defining an interior compartment of the housing [body of the housing 230]; 
an adapter power cord [Fig. 31, 220] integrally connected to the first end of the housing and extending into the interior compartment, the adapter power cord being configured to connect to a power source [Fig. 1, wall outlet 210]; 
a primary power cord [Fig. 31, cord connected between 234 and 240, between 234 and 250] integrally connected to the second end of the housing and extending into the interior compartment, the primary power cord is configured to connect to a primary electronic device [Fig. 31, computer 250] for supplying a primary power output to the primary electronic device; and 
at least one power outlet port [Fig. 31, PDO1 to PDO8] positioned on the body of the housing, each of the at least one power outlet port being configured to receive a removable secondary power cord [Fig. 31, PC-1] configured to supply a secondary power output to a secondary electronic device [Fig. 31, LD1]; wherein the primary power output and the secondary power output are supplied simultaneously [par. 0178 to 0193].
Regarding claim 2, Reynolds further comprises a surge suppression unit positioned in the interior compartment of the housing and in electrical communication with the adapter power cord [par. 0015, 0164].  
	Regarding claim 3, Reynolds further comprises a primary power converter unit in electrical communication with the surge suppression unit and the primary power cord, the primary power converter unit is configured to convert electrical power received from the power supply into the primary power output supplied to the primary electronic device.  
Regarding claim 5, Reynolds discloses that the at least one power outlet port comprises at least one Universal Serial Bus socket [par. 0098, 0163].  
	Regarding claim 6, Reynolds discloses that the secondary power output [Fig. 31, power output at PDO-1] is substantially equal to the electrical power received from the power supply [Fig. 31, 210], and wherein the housing further comprises a pass-through unit in electrical communication with the surge suppression unit and the at least one power outlet port [Fig. 31, PDO-1] for supplying the secondary power output to the secondary electronic device [Fig. 32, LD1].
  Regarding claim 7, Reynolds discloses that the at least one power outlet port comprises at least one alternating current socket [A socket PDO-1-PDO-8].
	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross WO 2007/000560.
	Regarding claim 1, Ross discloses a power adapter comprising: 
a housing [Fig. 5, housing of the adapter 41] having a first end [Fig. 5, left side wall of 41], a second end [Fig. 5, right side wall of 41], and a body portion extending between the first end and the second end and defining an interior compartment of the housing [body of the housing 41]; 
an adapter power cord [Fig. 5, the cord between 40 and 41] integrally connected to the first end of the housing and extending into the interior compartment, the adapter power cord being configured to connect to a power source [Fig. 5, 40]; 
a primary power cord [Fig. 5, cord 42] integrally connected to the second end of the housing and extending into the interior compartment, the primary power cord is configured to connect to a primary electronic device [Fig. 5, laptop 43] for supplying a primary power output to the primary electronic device; and 
at least one power outlet port [Fig. 5, 44] positioned on the body of the housing, each of the at least one power outlet port being configured to receive a removable secondary power cord [Fig. 5, cord between the outlet port and the device] configured to supply a secondary power output to a secondary electronic device [Fig. 5, 51]; wherein the primary power output and the secondary power output are supplied simultaneously.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. Publication No. US 2008/0019068 in view of Ross WO 2007/000560.
Regarding claim 8, Reynolds discloses a power adapter comprising: 
A housing [Fig. 31, housing of the power distribution unit 230];
a surge suppression unit positioned inside the housing [par. 0015, 0164]; 
an adapter power cord [Fig. 31, 3] secured to the housing and in electrical communication with the surge suppression unit, the adapter power cord is configured to connect to a power source [Fig. 31, wall outlet 210] for supplying electrical power to the power adapter; 
a primary power cord [Fig. 31, cord connected between 234 and 240, between 234 and 250] secured to the housing, the primary power cord is configured to connect to a primary electronic device for supplying the primary power output to the primary electronic device [Fig. 31, computer 250]; 
a plurality of power outlet ports [Fig. 31, PDO1 to PDO8] positioned on the housing, each of the plurality of power outlet ports is configured to receive a removable secondary power cord [Fig. 31, PC-1 to PC-8] configured to supply a secondary power output to a secondary electronic device [Fig. 31, LD1]; wherein the primary power output and the secondary power output are supplied simultaneously [par. 0178 to 0193]. 
	However, Reynolds does not explicitly disclose a primary power converter unit is configured to convert the electrical power into a primary power output; 
	Ross discloses a multi-charger and power converter system, comprising: a primary power converter that is configured to convert the electrical power into a primary power outlet [Fig. 5, the primary power converter is internal to the transformer 41 that is configured to convert the electrical power into a primary power outlet [Fig. 5, the outlet that is connected to the cable 42 to give primary power output to the primary electronic device laptop 43].
	Reynolds and Ross are analogous power adapters with multiple outlets.  It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to incorporate a primary power converter, for the benefit of providing a proper voltage output to the primary device laptop.
	Regarding claim 9, Ross discloses that the plurality of power outlet ports comprises at least one direct current socket [Fig. 5 shows that the cell phone 53 and PDA 54 requires a DC socket connection to charge].
  	Regarding claims 4 and 10, Ross further comprising a secondary power converter unit in electrical communication with the surge suppression unit and the at least one direct current socket, the secondary power converter unit [abstract, plurality of DC to DC converters] is configured to convert the electrical power into the secondary power output.  
Regarding claim 11, Reynolds discloses that the at least one direct current socket is a Universal Serial Bus socket [par. 0098, 0163].  
	Regarding claim 12, Reynolds discloses that the plurality of power outlet ports comprises at least one alternating current socket [Fig. 31, PDO1].
	  Regarding claim 13, Reynolds discloses that the secondary power output [Fig. 31, power output at PDO-1] is substantially equal to the electrical power received from the power supply [Fig. 31, 210], and wherein the housing further comprises a pass-through unit in electrical communication with the surge suppression unit and the at least one power outlet port [Fig. 31, PDO-1] for supplying the secondary power output to the secondary electronic device [Fig. 32, LD1].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836